United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.W., Appellant
and
DEPARTMENT OF THE INTERIOR, BUREAU
OF LAND MANAGEMENT, Idaho Falls, ID,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-2284
Issued: June 16, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 13, 2010 appellant filed an appeal from an August 30, 2010 decision of the
Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether OWCP properly denied appellant’s request for authorization for a
30-day remote electrocardiogram study and further medical treatment and compensation.
On appeal appellant asserts that his physician ordered the study and will not let him
return to regular duty until it is completed.

1

5 U.S.C. §§ 8101-8193.

FACTUAL HISTORY
On June 21, 2010 appellant, then a 31-year-old range technician (fire), sustained an
irregular heartbeat and palpitations while running on a track for employment-related physical
training. He was seen in the emergency room where he was treated with intravenous fluids. In
reports dated June 21, 2010, Dr. Eric Maughan, Board-certified in emergency medicine, noted a
history of a near syncopal event that occurred during heavy exertion while running. He reviewed
tests and studies,2 noted that appellant’s symptoms had resolved and diagnosed near syncope and
benign palpitations. Dr. Maughan referred appellant to cardiology for follow-up. The claim was
accepted for palpitations.
On June 29, 2010 Dr. Andrew J. Carter, Board-certified in internal medicine and
cardiovascular disease, noted the history of injury. He noted that, when appellant arrived at the
emergency room, his symptoms had resolved. Dr. Carter reported that appellant had observed
some palpitations with moderate to strenuous exercise since the June 21, 2010 event. He
diagnosed near syncopal event, probably due to underlying cardiac rhythm disturbance, likely
paroxysmal supraventricular tachycardia (PSVT). Dr. Carter recommended limited activity, an
echo-doppler study, an exercise thallium study, and a two-week mobile outpatient cardiac
telemetry study. He advised that appellant could return to work on June 29, 2010 with no fire
activity. A July 15, 2010 exercise myocardial perfusion study reported average exercise capacity
for age, normal electrocardiographic response to stress, normal stress and redistribution thallium
tomographic images without evidence of ischemia or infarction and normal resting left
ventricular ejection fraction.
By letter dated July 29, 2010, OWCP informed appellant that authorization for the remote
30-day cardiac study could not be approved because the June 29, 2010 report advised that his
symptoms had resolved when he arrived at the emergency room on June 21, 2010. Appellant
was afforded 30 days to submit medical evidence showing that the requested procedure and his
current medical condition were causally related to the June 21, 2010 work incident.
In an August 4, 2010 report, Dr. Carter noted that appellant had no further episodes of
palpitations, lightheadedness, dizziness or shortness of breath and that he continued to work
limited duty. He reviewed the July 15, 2010 exercise study and noted that a July 15, 2010
transthoracic echo-doppler study revealed mild left atrial enlargement, normal left ventricular
dimensions, normal valve morphology and function and normal estimated pulmonary artery
systolic pressure. Dr. Carter diagnosed near syncopal event, presumed secondary to PSVT,
without clinical recurrence. He recommended continued limited duty pending further evaluation,
advised that appellant could resume limited exercise and that he should complete a two-week
mobile outpatient cardiac telemetry or other form of cardiac monitoring study.
By decision dated August 30, 2010, OWCP stated:
“This is to inform you that pursuant to the [July 29, 2010] OWCP letter, the above
claim is closed effective the date of this letter. The request for authorization of
the July 26, 2010 [r]emote 30[-][d]ay ECG REV/[r]eport is denied. Further
2

Chest x-ray and electrocardiogram were normal.

2

OWCP medical treatment or compensation related to this claim is not authorized.
If you disagree with this decision, you should carefully review the enclosed
appeal rights and pursue whichever avenue is appropriate to your situation.”
Appeal rights and a copy of the July 29, 2010 letter were enclosed.
LEGAL PRECEDENT
Section 8103 of FECA provides that the United States shall furnish to an employee who
is injured while in the performance of duty, the services, appliances and supplies prescribed or
recommended by a qualified physician, which OWCP considers likely to cure, give relief, reduce
the degree or the period of disability, or aid in lessening the amount of the monthly
compensation.3 Section 10.310(a) of the implementing regulations provide that an employee is
entitled to receive all medical services, appliances or supplies which a qualified physician
prescribes or recommends and which OWCP considers necessary to treat the work-related
injury.4
Section 8124(a) of FECA provides: “The Secretary of Labor shall determine and make a
finding of fact and make an award for or against payment of compensation….”5 Section 10.126
of Title 20 of the Code of Federal Regulations provide: “The decision shall contain findings of
fact and a statement of reasons.”6 OWCP’s procedures specify certain requirements for a final
decision denying a claim for benefits. The procedures state that OWCP should identify and
discuss all evidence which bears on the issue at hand, including any unsuccessful attempts to
obtain significant evidence, and should summarize the relevant facts and medical opinions. The
procedures note that the reasoning should be clear enough for the reader to understand the
precise defect of the claim and the kind of evidence which would overcome it. The procedures
provide that a finding that claimant failed to meet the burden of proof is properly made from the
evidence, or lack of it, and not simply because the claimant did not respond to a request for
information from OWCP.7
ANALYSIS
The Board finds this case is not in posture for decision. The Board has reviewed the
August 30, 2010 OWCP decision and finds that this decision does not comport with FECA,
OWCP regulations and procedures, or Board case law. As noted, OWCP regulations provide
that a decision shall contain findings of fact and a statement of reasons,8 and OWCP’s
3

5 U.S.C. § 8103; see Dona M. Mahurin, 54 ECAB 309 (2003).

4

20 C.F.R. § 10.310(a).

5

5 U.S.C. § 8124(a).

6

20 C.F.R. § 10.126; see Laurie S. Swanson, 53 ECAB 517 (2002).

7

Federal (FECA) Procedure Manual, Part 2 -- Claims, Disallowances, Chapter 2.1400.4 (March 1997); see
Avalon C. Bailey, 56 ECAB 223 (2004).
8

Supra note 6.

3

procedures specify certain requirements for a final decision denying a claim for benefits,
including that OWCP should identify and discuss all evidence that bears on the issue at hand,
The procedures further state that the reasoning behind the evaluation should be clear enough for
the reader to understand the precise defect of the claim and the kind of evidence which would
overcome it.9
In the August 30, 2010 decision, OWCP informed appellant that his claim was closed,
and that authorization for the 30-day cardiac study and further medical treatment or
compensation were not authorized. While its obligation to pay for medical treatment under
section 8103 extends only to treatment of employment-related conditions and appellant has the
burden of establishing that the requested treatment is for the effects of an employment-related
condition,10 in the August 30, 2010 decision, OWCP did not address whether it had weighed the
evidence and found it insufficient to meet appellant’s burden of proof or provide any explanation
regarding the deficiencies of his claim.
The Board finds that this case is not in posture for a decision as the August 30, 2010
decision does not include an explanatory provision or memorandum such that the Board can
conduct an informed adjudication of the case on this issue. The case will be remanded for a de
novo decision on the merits of the claim that comports with FECA, decisions of the Board, and
OWCP regulations and procedures.
CONCLUSION
The Board finds this case is not in posture for decision.

9

Supra note 7.

10

See Kennett O. Collins, Jr., 55 ECAB 648 (2004).

4

ORDER
IT IS HEREBY ORDERED THAT the August 30, 2010 decision of the Office of
Workers’ Compensation Programs be set aside and the case remanded to OWCP for proceedings
consistent with this opinion of the Board.
Issued: June 16, 2011
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

